IGOE, District Judge.
The court is of the opinion that the employees of the defendant, in all of its yards, who are engaged during part of their time in unloading merchandise coming from outside the State, are engaged in interstate commerce within the meaning of the Fair Labor Standards Act.
The court is also of the opinion that the defendant is a “retail estab*529lishment” within the meaning of Section 13(a) (2) of the Act, 29 U.S.C.A. § 213(a) (2), and all of its employees are exempt from the provisions of the Act.
Counsel for defendant will present appropriate findings of fact, conclusions of law and judgment order to make effective the views hereinabove expressed, at ten o’clock A.M. January 6, 1944.